PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/756,417
Filing Date: February 28, 2018
Appellant(s): Debreyer et al.



__________________
RICHARD TREANOR
For Appellant


EXAMINER’S ANSWER





This is a substitute Examiner’s Answer in response to the appeal brief filed 04/28/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Withdrawn Rejections
In regards to the claim rejections of claim 9 under 35 U.S.C § 112(b), and as previously indicated in the Advisory Action dated 01/29/21, the remarks filed in the after-final response dated 12/22/2020 are found persuasive and the rejections are withdrawn.
(3) Response to Argument
In regards to the rejections under 35 U.S.C. § 112(a) of claims 1, 6, 10, 15, and 16, Appellant argues that one of ordinary skill in the art understands that in a substrate made of monolithic glass material a situation where all of luminosity, haze, and light transmission are equal to zero at the same time is not possible, and thus even if claim 1 may be read in theory to include that impossible formulation, the claim does not violate 35 U.S.C. 112. Appellants assert support for their position by citing to a CCPA decision (In re Kroekel) and argue that those of ordinary skill in the art are fully enabled to make and use what is claimed as they are not and cannot be required to produce a combination of characteristics known to be impossible. In response to the argument, the claimed ranges are values for optical properties of the monolithic glass material and, unlike in Kroekel, there appears no disclosure or record in the prosecution history that suggests those optical properties together constitute a “formulation” in the same sense as in Kroekel –where a formulation results from the combination of component ingredients. Furthermore, in regards to the Examiner’s interpretation of the claims, the open-
In regards to the rejections under 35 U.S.C. § 112(b) of claim 1, the Examiner sets forth two separate rejections. The first rejection pertains to an absence of structure, in the claims, capable of the claimed functionality requiring a glass substrate to have a luminosity of zero and a haze of zero percent and a light transmission of zero percent. The second rejection pertains ambiguity created by the combination of the limitations: “[…] an item of equipment, comprising […] one substrate […] exhibiting a luminosity of less than 10 […]”; “[…] said item being devoid of light source […]”. In the second rejection the Examiner argues that the substrate, in having a non-zero luminosity, necessarily has a non-zero degree of reflectivity and therefore necessarily serves as a source of light—and in conflict with the limitation “devoid of light source”.
In regards to the first rejection, Appellant argues “even if claim 1 may be read in theory to include a situation that is in fact impossible to formulate, the claim does not violate 35 U.S.C. 112” (see Brief: pg.4, ¶ 2) because those of ordinary skill in the art “are not, and cannot be, required to produce a combination of characteristics known to be impossible” (see Brief: pg. 4, ¶ 2, Ln. 6-8). In response to the argument, and as previously set forth above in the response to arguments pertaining to the rejection under 35 U.S.C. § 112 (a), there appears no statement or suggestion in the specification for an intention, by Appellant, for defining the ranges of claim 1 such that precludes including zero and it is therefore reasonable to interpret claim 1 as having a scope that includes situations where each of luminosity, haze, and light transmission have a value of zero—either simultaneously, or separately. Moreover, and as previously set forth, the claim is not enabled because there appears no structure capable of the full scope of the claim. Because of the lack of enablement, the actual scope per se of the claim is uncertain and therefore indefinite. 
In regards to the second rejection, Appellant argues that the claim limitations can exist together because luminosity is an intrinsic characteristic of the substrate and is not dependent on the presence or absence of a light source, where luminosity is measurable with a colorimeter (see Brief: pg. 7, ¶ 2). In response to the argument, the presence of light is inherent to any location of the substrate and because the substrate has a non-zero luminosity (i.e. non-zero reflectivity), the substrate per se will necessarily serve as a light source and the claimed equipment therefore CANNOT actually be devoid of light source. Furthermore, the Examiner applies a broadest reasonable interpretation of the claim term “light source” in light of at least the following passage in the specification: “[…] sources of illumination (natural or artificial sources of illumination, such as a living room, a terrace, and the like).” (specification: pg. 10, ln. 19-20).
For the above reasons, it is believed that the prior art rejections should be sustained.

/RANDALL GRUBY/
Examiner, Art Unit 3754

Conferees:
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/16/2021


2. Alejandro Rivero

/ALEJANDRO RIVERO/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.